Citation Nr: 0523954	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-14 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) at L5-S1 with post operative herniated nucleus 
pulposus (HNP) as secondary to service connected residuals of 
compression fracture of L-1.

2.  Entitlement to service connection for neurogenic bladder 
with iliocystoplasty as secondary to service connected 
residuals of compression fracture of L-1.

3.  Entitlement to an increased evaluation for residuals of 
back trauma with a compression fracture at L1, currently 
evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to May 
1973 and from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO increased the rating 
for the service-connected back disability from 20 to 40 
percent from June 15, 1999, the date the RO received the 
veteran's claim for increase.  In that same decision, the RO 
denied a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  
The veteran has appealed the amount of increase assigned to 
the service-connected back disability as well as the denial 
of a TDIU.

In June 2001, the Board remanded the veteran's claims to the 
RO in Indianapolis, Indiana for additional development, to 
include an additional VA orthopedic examination.

In an August 2003 letter to the veteran, the Board advised 
the veteran that his attorney, Mr. R. Edward Bates, had his 
authority to represent VA claimants revoked by VA, effective 
July 28, 2003.  In essence, it meant that the Board, as well 
as other VA organizations, could no longer recognize Mr. 
Bates at the veteran's representative.  In the letter, the 
veteran was provided several options with respect to his 
representation choices, however, he did not respond.  
Therefore, the veteran is representing himself in the current 
appeal.

The case was before the Board in January 2004, at which time 
the increased rating issue was adjudicated and a claim for 
TDIU claim was remanded.  The claimant appealed to United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  The RO had addressed the claims of entitlement 
to service connection listed on the first page of this 
decision in March 2003.  The paperwork associated with an 
appeal as to that determination had not been associated with 
the claims file at the Board, even though the Board had 
inquired of such with the RO and had been advised in July 
2003 that an appeal had not been completed, the veteran had 
actually perfected an appeal with respect to those matters.  
The aspect of the Board's January 2004 decision vis-à-vis the 
increased rating claim was vacated and remanded for 
reconsideration of the veteran's claims taking the additional 
service connection claims into account.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002), was signed into law.  Among other 
things, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the notice provisions of the VCAA.  The Board observes that 
the claims file does not reflect correspondence to the 
veteran in compliance with several Court decisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  To assure complete compliance, 
additional notice must be provided.

The service connection claims set forth on the first page of 
this decision were addressed by the Board in its June 2001 
remand.  Pertinent examinations, to include opinions, were to 
have been afforded.  The examiner was to have provided full 
rationale, as to the etiology of the veteran's neurogenic 
bladder pathology, including a finding as to whether it was 
"related to back pathology related to the injury in 
service".  The examiner who conducted the orthopedic 
examination concluded that the veteran's herniated disc at 
L4-5 was unrelated to the veteran's service connected L1 
compression fracture; however, that examiner deferred to an 
urology specialist with respect to the veteran's bladder 
pathology.  

A VA genitourinary examination was ordered to include an 
opinion as to whether the veteran's neurogenic bladder was 
related to the service connected L-1 compression fracture or 
secondary to status post diskectomy, herniated nucleus L4-5.  
If it was not possible to make such a determination, the 
examiner was to provide a rationale for the opinion.  The 
opinion obtained is somewhat confusing and does not appear to 
take cognizance of distinctions between the etiological basis 
for the respective conditions.  It also appears to be at odds 
with other records.  See e.g. VA opinion of September 1998 
(associates bladder pathology to herniated lumbar disc and 
resulting surgery).  Moreover, the latest opinion does not 
appear to have been provided by a physician.  Accordingly, 
the Board considers that another opinion would be materially 
assist in the development of this appeal.

The Board additionally observes that some years have passed 
since the last examination was afforded with respect to the 
veteran's service connected residuals of back trauma with a 
compression fracture at L-1.  Inasmuch as the claim relating 
to TDIU has been remanded for an opinion relating to the 
service connected compression fracture at L-1, the Board 
considers that the adjudication of the increased evaluation 
claim should be deferred so that it may take into account the 
most current evidence and additionally afford consideration 
of the revised rating criteria for the spine.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) 
(38 C.F.R. § 3.159).  In particular, the 
RO should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) as to all issues on appeal.

2.  The veteran's examination and 
treatment records from the VA medical 
center in Indianapolis, Indiana for the 
period from December 2004 to the present 
should be obtained and associated with 
the claims folder, including but not 
limited to records pertaining to any back 
disorder, in order to give the veteran 
every consideration with respect to the 
present appeal and to ensure that the VA 
has met its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

3.  Thereafter, the claims file should be 
referred to a VA physician with 
specialization in urology.  The examiner 
is requested to review the claims folder, 
including a copy of this opinion and 
document that such review was conducted.  

Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the neurogenic bladder with 
iliocystoplasty is secondary to service 
connected residuals of compression 
fracture of L-1 or otherwise related to 
service.  

The examiner's attention is invited to a 
VA orthopedic examination from February 
2002 as well as a VA urology examination 
from February 2003.  If the physician 
believes that an examination is warranted 
the veteran should be scheduled for an 
examination.  The complete rationale for 
all opinions expressed must be provided.  
All reports should be typed.  

4.  Then, the RO should readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


